Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1-3,6-9,12-15,18 is/are rejected under 35 U.S.C. 102a as being anticipated by HKC Co Ltd (CN208384312U)
Regarding Claim 1,
HKC Co Ltd discloses (Drawing 1 and pasted below) an array substrate, comprising a substrate (10), a driving circuit layer (40) located on the substrate (10), and a pixel electrode layer (70) located on the driving circuit layer (40), wherein the pixel electrode layer (70) is electrically connected to the driving circuit layer (40) through a first via hole (circled below); and wherein the pixel electrode layer (70) further comprises at least one second via hole (the narrower one inside the wider one circled below) located in the first via hole, and the second via hole exposes a part of the driving circuit layer (40).
[AltContent: textbox (Second via hole)][AltContent: textbox (First via hole)][AltContent: arrow][AltContent: arrow][AltContent: oval][AltContent: oval]
    PNG
    media_image1.png
    400
    788
    media_image1.png
    Greyscale



Regarding Claim 2,
HKC Co Ltd discloses (Drawing 1 and pasted above) wherein the driving circuit layer (40) comprises a gate layer (20) and drain layer; the gate layer comprises a plurality of scan lines and a gate, and the source/drain layer comprises a source/drain and a plurality of data lines (abstract) disposed perpendicular to the scan lines; the array substrate further comprises a first insulating layer located between the source/drain layer and the pixel electrode layer, and the first via hole is located on the first insulating layer (50); and the pixel electrode layer (70) is electrically connected to the drain (40) through the first via hole.
Regarding Claim 3,
HKC Co Ltd discloses (Drawing 1 and pasted above) wherein the array substrate (10) comprises a plurality of driving areas (the TFT) divided by the plurality of the scan lines and the plurality of the data lines; each of the driving areas comprises a pixel light-emitting area (everywhere where 50 is NOT located) and a pixel non-light-emitting area (where 50 is located); and the second via hole is located in the pixel non-light-emitting area.
Regarding Claim 6,12,18,
HKC Co Ltd discloses (Drawing 1 and pasted above) wherein the pixel electrode layer is made of a material comprising indium tin oxide.
Regarding Claim 7,
HKC Co Ltd discloses (Drawing 1 and pasted above) comprising: forming a driving circuit layer (40) on a substrate (10); forming a first insulating layer (50 or layer directly above 40) on the driving circuit layer; forming a first via hole (circled above in pasted drawing) on the first insulating layer (50) to expose a first portion of the driving circuit layer; forming a pixel electrode layer (70) on the first insulating layer (50), so that the pixel electrode layer (70) is electrically connected to the driving circuit layer (40) through the first via hole (circled in pasted drawing above); and forming a second via hole (circled above) in the pixel electrode layer (70) corresponding to the first via hole, to expose a second portion (circled in pasted drawing above) of the pixel electrode layer (70).
Regarding Claim 8,14,
HKC Co Ltd discloses (Drawing 1 and pasted above) wherein the step of forming the driving circuit layer (40) on the substrate comprises: forming a gate layer (20) on the substrate (10); and forming a source/drain layer (40) on the gate layer; or alternatively, forming a source/drain layer on the substrate; and forming a gate layer on the source/drain layer; wherein, the gate layer comprises a plurality of scan lines and a gate (abstract), and the source/drain layer comprises a source/drain and a plurality of data lines (abstract) disposed perpendicular to the scan line; the array substrate further comprises the first insulating layer (50 or layer directly above 40) located between the source/drain layer (40) and the pixel electrode layer (70), and the first via hole (circled above) is located on the first insulating layer (50 or layer directly above 40); and the pixel electrode layer (70) is electrically connected to a source/drain (40) through the first via hole (circled above).
Regarding Claim 9,15,
HKC Co Ltd discloses (Drawing 1 and pasted above) wherein the array substrate (10) comprises a plurality of driving areas divided by the plurality of the scan lines (abstract) and the plurality of the data lines; each of the driving areas comprises a pixel light-emitting area (places where 50 is not located) and a pixel non-light-emitting area (where 50 is located); and the second via hole is located in the pixel non-light emitting area.
Regarding Claim 13,
HKC Co Ltd discloses (Drawing 1 and pasted figure above) comprising an array substrate (not shown, but would be substrate above the one shown in Fig. 1), a color filter substrate (10) disposed opposite to the array substrate, and a liquid crystal layer located between the array substrate and the color filter substrate, wherein the array substrate comprises: a substrate, a driving circuit layer (40) located on the substrate, and a pixel electrode layer (70) located on the driving circuit layer (40), wherein the pixel electrode layer (70) is electrically connected to the driving circuit layer (40) through a first via hole (shown in pasted figure above); and wherein the pixel electrode layer (70) further comprises at least one second via hole (shown in pasted figure above) located in the first via hole, and the second via hole exposes a part of the driving circuit layer.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 4,5,10,11,16,17 is/are rejected under 35 U.S.C. 103 as being unpatentable over HKC Co Ltd (CN208384312U) in view of Jung et al (US 20140104523)
Regarding Claim 4,16,
HKC Co Ltd discloses (Drawing 1 and pasted above) wherein the pixel electrode layer (70) comprises a first pixel area located in the pixel light-emitting area (everywhere where 50 is NOT located) and a second pixel area located in the pixel non-light emitting area (where 50 is located), and a pixel electrode in the first pixel area is electrically connected to the driving circuit layer (40) through a pixel electrode (70) in the second pixel area.
HKC Co Ltd does not disclose the first pixel area is provided with a first trunk electrode, a second trunk electrode disposed perpendicular to the first trunk electrode, and a plurality of branch electrodes electrically connected to the first trunk electrode or the second trunk electrode; and the first trunk electrode or/and the second trunk electrode are further provided with a plurality of third via holes, and a diameter of each of the third via holes is equal to that of the second via hole.
Jung et al discloses [0089] the first pixel area is provided with a first trunk electrode, a second trunk electrode disposed perpendicular to the first trunk electrode, and a plurality of branch electrodes electrically connected to the first trunk electrode or the second trunk electrode; and the first trunk electrode or/and the second trunk electrode are further provided with a plurality of third via holes, and a diameter of each of the third via holes is equal to that of the second via hole.
It would have been obvious to one of ordinary skill in the art to modify HKC Co Ltd to include Jung et al’s trunk electrodes and third via hole motivated by the desire to create a display capable of improving a side visibility and preventing distortion of image colors [0003].
Regarding Claim 5, 11,17,
	HCK Co Ltd discloses everything as disclosed above.
HKC Co Ltd does not disclose wherein the array substrate further comprises a plurality of fourth via holes close to the first via hole; and the fourth via holes penetrate the pixel electrode layer and the first insulating layer, and expose part of the source/drain.
Jung et al discloses a fourth via hole.
It would have been obvious to one of ordinary skill in the art to modify HKC Co Ltd to include Jung et al’s trunk electrodes and third via hole motivated by the desire to create a display capable of improving a side visibility and preventing distortion of image colors [0003].
Regarding Claim 10,
HKC Co Ltd discloses (Drawing 1 and pasted above) wherein the step of forming the pixel electrode layer (70) on the first insulating layer (50 or layer right above 40) comprises: forming a pixel electrode film (70) on the first insulating layer (50 or layer right above 40); subjecting the pixel electrode film (70) to a first patterning process to form a pixel electrode (70) layer comprising a first pixel area located in the pixel light-emitting area and a second pixel area located in the pixel non-light emitting area.
HKC co Ltd does not disclose and forming a plurality of third via holes on a pixel electrode in the first pixel area; wherein the first pixel area is provided with a first trunk electrode, a second trunk electrode disposed perpendicular to the first trunk electrode, and a plurality of branch electrodes electrically connected to the first trunk electrode or the second trunk electrode, and the plurality of the third via holes are located on the first trunk electrode or/and the second trunk electrode.
Jung et al discloses [0089] a third via hole (H3), the first pixel area is provided with a first trunk electrode, a second trunk electrode disposed perpendicular to the first trunk electrode, and a plurality of branch electrodes electrically connected to the first trunk electrode or the second trunk electrode; and the first trunk electrode or/and the second trunk electrode are further provided with a plurality of third via holes, and a diameter of each of the third via holes is equal to that of the second via hole.
It would have been obvious to one of ordinary skill in the art to modify HKC Co Ltd to include Jung et al’s 3rd via hole and trunk electrodes and third via hole motivated by the desire to create a display capable of improving a side visibility and preventing distortion of image colors [0003].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY P CHIEN whose telephone number is (571)272-8579. The examiner can normally be reached 9AM-5PM PST Monday, Tuesday, and Wednesday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUCY P CHIEN/Primary Examiner, Art Unit 2871